Citation Nr: 1203567	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  98-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for gastrointestinal disability diagnosed as gatroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose from a November 1997 rating decision in which the RO, in pertinent part, denied the Veteran's claim for service connection for GERD.  The Veteran filed a notice of disagreement (NOD) in March 1998.  The RO issued a statement of the case (SOC) in April 1998; and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in June 1998.  

The record indicates the Veteran failed to appear at his RO hearing scheduled on April 14, 1999.  The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) at the RO on August 5, 2003; he did not appear, instead requesting that the hearing be rescheduled.  On August 14, 2003, a VLJ denied the Board's motion on the basis that good cause for failing to appear for the scheduled hearing and for failing to provide a timely request for a new hearing date had not been demonstrated.

In August 2004, the Board remanded the claim for service connection for GERD with IBS to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing further action, the AMC continued to deny the claim (as reflected, most recently, in an August 2011 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.  

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

The Veteran claims that his current GERD and IBS onset in service.  Although the service treatment records do not contain a specific diagnosis for GERD or IBS, the service records do document that the Veteran received treatment for complaints of stomach cramps in February 1974.  The Veteran complained of cramps in the stomach around the incision site from a gunshot wound sustained three years earlier.  The examiner documented the Veteran's complaints and diagnosed "inter scar irritation."  The Veteran was placed on light duty with no heavy lifting and advised to return to the clinic as needed.

A March 1974 service treatment record documents that the Veteran received treatment for complaints of stomach cramps and jabbing pain.  The Veteran complained that his entire abdomen hurt; he was constipated; and, that he sustained a weight loss from 162 pounds to 143 pounds.  Objective examination showed a midline scar in the abdomen; however, the Veteran had good bowel sounds with no tenderness on palpitation or masses.  The diagnoses were gastroenteritis and possible adhesions and chronic abdominal pains.

The Veteran contends that these complaints of stomach cramps and abdominal pain and diagnosis of gastroenteritis in service were the initial manifestations of the current GERD and IBS.  Post-service evidence confirms the diagnoses of GERD and IBS.  

The Board is aware that, in a July 2010 VA esophagus and hiatal hernia examination report, the examiner diagnosed GERD and noted that "the service medical records dated June 26, 1997 show that the Veteran was diagnosed with GERD while in service.  However, during the August 30, 1998 examination the Veteran reported that his last colonoscopy and endoscopy were normal.  Since that time, the Veteran has failed to keep his scheduled appointments in 2007 for repeat testing; failed to keep his appointment for his gastrology consult in 2009; and, there are no recent documentation within the last year where the Veteran has complained of symptoms of GERD while in service."  The examiner observed that the Veteran was not currently taking any medication for his GERD and opined that the Veteran had not suffered recurrent symptoms productive of considerable impairment to his health or other symptom combinations productive of severe impairment with respect to symptoms related to GERD that occurred while in service.  In a July 2010 VA intestines examination report, this same examiner repeated this same opinion relative to the diagnosed IBS and further stated that current bowel symptoms were less likely as not caused by or a result of the symptoms of IBS that occurred during military service.

The Board finds that these examination reports, and the opinions contained therein, are inadequate to resolve the claim on appeal.  The Board notes, as reported above, that the Veteran served on active duty from July 1973 to July 1975 (not in the 1990's as the examiner's opinion seems to indicate).  Additionally, the examiner's opinion seems to focus on degree of severity of the disability (which is applicable in rating cases) instead of nexus or etiology (which is applicable in service connection cases, like the current case before the Board).  

To that end, the Board notes that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under these circumstances, the Board finds that another examination and medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  See also Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Hence, the RO should arrange for the Veteran to undergo gastrointestinal examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim (as the original claim for service connection will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility at which the examination is to take place.   

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner and the RO is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.  

The claims file includes treatment records from the VA Medical Center (VAMC) in Columbus, Ohio, dated up to April 2011.  As the Veteran appears to have been receiving continuous treatment, there are possibly more recent VA medical records outstanding.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Columbus VAMC all outstanding records of VA evaluation and/or treatment of the Veteran, dated since April 2011.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim for service connection.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection.  The RO's adjudication of the claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:
 
1.  The RO should obtain from the Columbus VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since April 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.   

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA gastrointestinal examination, by appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be provided to each physician designated to examine the Veteran, and each examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished (with all findings made available to the requesting physician prior to the completion of his/her report), and all clinical findings should be reported in detail.

The physician should offer an opinion, consistent with sound medical principles, and based on consideration of the Veteran's in-service and post-service history and assertions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's has current gastrointestinal disability-in particular, previously diagnosed GERD with IBS-that had its onset in, or is otherwise medically related to service, to include complaints of stomach (abdominal) pain and diagnosed gastroenteritis in February and March 1974.

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter of service connection for gastrointestinal disability diagnosed as GERD with IBS in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).











This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


